Case: 21-30718    Document: 00516384925        Page: 1    Date Filed: 07/07/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 7, 2022
                                No. 21-30718
                                                                        Lyle W. Cayce
                                                                             Clerk

   Arthur Manyweather, Individually, on behalf of
   Unopened Succession of Barbara Jean McGraw;
   Felix Manyweather, Individually, on behalf of
   Unopened Succession of Barbara Jean McGraw;
   Kimmieko Manyweather, Individually, on behalf of
   Unopened Succession of Barbara Jean McGraw;
   Alison Tucker, Individually, on behalf of
   Unopened Succession of Barbara Jean McGraw;
   Emanami Kirk, Individually, on behalf of
   Unopened Succession of Barbara Jean McGraw;
   Timothy Manyweather, Individually, on behalf of
   Unopened Succession of Barbara Jean McGraw;
   Barbara Jean McGraw Estate,

                                                         Plaintiffs—Appellees,

                                    versus

   Woodlawn Manor, Incorporated, doing business as Oaks;
   Louisiana Nursing Home Association Liability Trust,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                              No. 3:21-CV-1317
Case: 21-30718      Document: 00516384925            Page: 2    Date Filed: 07/07/2022

                                      No. 21-30718


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          The Manyweathers sued a nursing home and its insurer in state court
   after their mother contracted COVID-19 there and died. The home, Wood-
   lawn Manor, removed the action to federal court. After dismissing the plain-
   tiffs’ federal claims, the district court remanded to state court, declining sup-
   plemental jurisdiction over the state-law claims that remained.
          Woodlawn contests that remand. It says that the state-law claims pose
   federal questions that the district court could and should have heard. But
   even if those claims did not pose federal questions, Woodlawn contends, the
   court should have exercised supplemental jurisdiction over them despite hav-
   ing dismissed all federal claims. We disagree on both fronts and affirm.

                                           I.
          The Manyweathers’ state-court petition alleged that Woodlawn had
   “failed or refused” to act to prevent the COVID-19 disease from spreading
   among its residents and staff. Though its elderly residents were especially
   vulnerable to the virus, Woodlawn (according to the plaintiffs) dithered: It
   did not restrict visits or screen visitors for the disease. It did not screen resi-
   dents “daily” for COVID-19 symptoms. It did not provide proper protective
   gear to staff. And it did not monitor sick residents to “quickly identify” those
   needing intensive care. Instead, the plaintiffs claimed, Woodlawn “know-
   ingly exposed” their mother to a resident with the disease, and, when she
   took ill, did not “timely transfer” her to get the care she needed.
          Framing their suit as a “wrongful death, loss of chance of survival, and
   survival action,” the Manyweathers asserted that Woodlawn’s negligence or
   gross negligence caused their mother’s death. They also appeared to assert
   claims under the Americans with Disabilities Act (“ADA”) and federal rules
   regarding Medicare and Medicaid.
          Woodlawn removed to federal court, per 28 U.S.C. §§ 1441 and 1446,




                                           2
Case: 21-30718      Document: 00516384925           Page: 3   Date Filed: 07/07/2022




                                     No. 21-30718


   asserting two grounds for federal jurisdiction over the state-law claims: First,
   because a federal statute, the Public Readiness and Emergency Preparedness
   Act, 42 U.S.C. §§ 247d-6d, 247d-6e (“PREP Act” or “the Act”), preempted
   those claims, they really arose under federal law, see 28 U.S.C. § 1331;
   Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 3–4 (2003); second, even if they
   weren’t preempted, the district court had supplemental jurisdiction to hear
   those claims, thanks to the Manyweathers’ facially federal claims.
          Woodlawn soon moved to dismiss all claims. It asserted that the plain-
   tiffs had failed to state a claim because the PREP Act immunizes Woodlawn
   from liability for its pandemic response. That shield, Woodlawn acknowl-
   edged, would not apply had the plaintiffs pleaded “willful misconduct” by
   Woodlawn. But “to the extent” that the plaintiffs pleaded that claim, the
   PREP Act would require that the plaintiffs proceed before the federal district
   court for the District of Columbia. In that case, Woodlawn concluded, the
   district court should transfer or dismiss the action for improper venue.
          The magistrate judge (“M.J.”) urged the district court to dismiss the
   plaintiffs’ claims under the ADA and federal Medicare and Medicaid regula-
   tions. That left “only Plaintiffs’ state-law claims of negligence and gross neg-
   ligence,” which the M.J. advised remanding to the state court.
          The M.J. first rejected Woodlawn’s contention that the PREP Act
   transformed the plaintiffs’ state-law claims into federal questions. The M.J.
   reasoned that the PREP Act is an immunity statute, not a substitute for state
   tort law, and does not grant exclusive jurisdiction to the federal courts over
   state-law negligence claims.
          Having determined that the plaintiffs’ state-law claims did not pose
   federal questions, the M.J. advised the district court to decline supplemental
   jurisdiction over those claims. No federal claim would survive dismissal, so
   the district court could “decline to exercise supplemental jurisdiction.”




                                          3
Case: 21-30718      Document: 00516384925            Page: 4   Date Filed: 07/07/2022




                                      No. 21-30718


   28 U.S.C. § 1367(c). Declination was proper, the M.J. thought, because
   “judicial economy, convenience, fairness, and comity” favored it: The fed-
   eral proceedings had just started, so remand would not inconvenience Wood-
   lawn. And both federalism and comity favored allowing state courts to resolve
   the state-law claims.
          Woodlawn objected to the proposed remand. It urged that the Many-
   weathers had pleaded a willful-misconduct claim under the PREP Act—not
   just state-law negligence claims, as the M.J. had concluded. Alternatively,
   Woodlawn requested that the district court exercise supplemental jurisdic-
   tion over the negligence claims.
          The district court adopted the M.J.’s report and recommendation. It
   dismissed the plaintiffs’ ADA claim as well as their claims under federal Med-
   icare and Medicaid regulations. And it remanded the negligence claims to
   state court. Woodlawn appeals.

                                          II.
          This appeal presents two questions.
          The first is whether there is federal-question jurisdiction over the
   state-law claims. The district court held that there is not; we review de novo
   that jurisdictional holding. Reed v. Goertz, 995 F.3d 425, 429 (5th Cir. 2021).
          The second is whether the district court should have exercised sup-
   plemental jurisdiction even after dismissing all federal claims. The court de-
   clined to do that; we review that choice for abuse of discretion. Heggemeier v.
   Caldwell County, 826 F.3d 861, 872 (5th Cir. 2016) (per curiam).

                                          A.
          We turn first to whether the Manyweathers’ state-law claims for neg-
   ligence “aris[e] under” federal law. 28 U.S.C. § 1331. If they do, then the
   district court had original jurisdiction over those claims, which in turn would




                                           4
Case: 21-30718      Document: 00516384925           Page: 5   Date Filed: 07/07/2022




                                     No. 21-30718


   mean that federal jurisdiction remained even after the court had dismissed
   the other federal claims.
          We agree with the district court: The Manyweathers’ claims do not
   arise under federal law, so they cannot supply original jurisdiction.

                                            1.
          The notion that state-law claims can “arise under” federal law is not
   intuitive. State questions are not federal questions. Even where a plaintiff
   brings state-law claims that implicate federal law, those claims cannot alone
   sustain federal jurisdiction. A defendant cannot remove an action to federal
   court unless the plaintiff pleaded a federal question on the face of his com-
   plaint. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 153–54 (1908).
   That principle is known as the well-pleaded-complaint rule. Metro. Life Ins.
   Co. v. Taylor, 481 U.S. 58, 63 (1987).
          This case concerns a “corollary” to that rule, id.: Even where the
   complaint contains only a state-law claim, federal-question jurisdiction exists
   if Congress has created an “exclusive cause of action,” “procedures,” and
   “remedies” that “wholly displace[ ] th[at] state-law cause of action.” Mit-
   chell v. Advanced HCS, L.L.C., 28 F.4th 580, 585 (5th Cir. 2022) (quoting
   Anderson, 539 U.S. at 8). In other words, a state-law claim may raise a federal
   question if Congress has “so completely preempted” that legal area “that any
   civil complaint raising” the state-law claim “is necessarily federal in char-
   acter.” Metro. Life, 481 U.S. at 63–64 (cleaned up).
          The complete-preemption corollary is narrow. It can apply only where
   three conditions are met: First, federal law “creates a cause of action that
   both replaces and protects the analogous area of state law.” Mitchell, 28 F.4th
   at 585 (citation omitted). Second, Congress has empowered federal courts to
   hear that cause of action. Ibid. Third, Congress clearly intended that grant of
   jurisdiction to be exclusive. Ibid. Once those conditions are met, the party




                                            5
Case: 21-30718      Document: 00516384925            Page: 6    Date Filed: 07/07/2022




                                      No. 21-30718


   invoking federal jurisdiction must show that the plaintiff “could have brought
   his state-law claims under th[at] federal cause of action.” Ibid. (citation
   omitted).

                                           2.
          Woodlawn contends that the PREP Act completely preempts the
   state-law claims. The Act shields covered persons, “such as pharmacies and
   drug manufacturers,” from suits and liability “during a public-health
   emergency.” Est. of Maglioli v. All. HC Holdings, LLC, 16 F.4th 393, 400 (3d
   Cir. 2021). “The Act lies dormant until invoked by the Secretary of the
   Department of Health and Human Services . . . .” Ibid. “If the Secretary
   deems a health threat a public-health emergency, he may publish a declaration
   in the Federal Register recommending certain ʻcovered counter-
   measures’”—such as vaccines and treatments. Ibid. (quoting 42 U.S.C.
   § 247d-6d(b)(1)). The PREP Act’s liability shield extends only to “the
   administration . . . or the use” of those “covered countermeasures.”
   42 U.S.C. § 247d-6d(a)(1). If the shield applies, “the sole remedy is com-
   pensation” from a fund administered by the Secretary. Mitchell, 28 F.4th
   at 586; see also 42 U.S.C. § 247d-6e(b).
          The Act states only one exception to its liability shield: A claimant
   may sue “a covered person for death or serious physical injury proximately
   caused by [that person’s] willful misconduct.” 42 U.S.C. § 247d-6d(d)(1).
   But that exception is substantively narrow. “The term ʻwillful misconduct’
   . . . denote[s] an act or omission that is taken (i) intentionally to achieve a
   wrongful purpose; (ii) knowingly without legal or factual justification; and
   (iii) in disregard of a known or obvious risk that is so great as to make it highly
   probable that the harm will outweigh the benefit.” § 247d-6d(c)(1)(A). Will-
   ful misconduct is a “more stringent” standard of liability than is “reckless-
   ness” or any “standard of negligence.” § 247d-6d(c)(1)(B).




                                           6
Case: 21-30718           Document: 00516384925              Page: 7   Date Filed: 07/07/2022




                                             No. 21-30718


           The exception also is procedurally narrow. Willful-misconduct claims
   may proceed only in the federal district court for the District of Columbia.
   § 247d-6d(e)(1). Plaintiffs must satisfy strict standards of pleading 1 and
   proof 2; there are special limits on damages 3; and defendants may immediately
   appeal orders denying motions for dismissal or summary judgment. 4

                                                  3.
           Woodlawn urges this court to read the state-court petition as asserting
   state-law negligence claims and claims for willful misconduct under the Act.
   Woodlawn says that the PREP Act completely preempts both kinds of claims,
   so we should reverse the judgment remanding to state court.
           We instead affirm—for two reasons. First, this court has held that the
   PREP Act does not preempt state-law negligence claims. Second, the Many-
   weathers did not plead willful-misconduct claims. But even if they had, they
   could not have brought them under the Act.

                                                  a.
           We turn first to the threshold problem: We already have decided that
   the PREP Act does not preempt state-law negligence claims. Yet those are
   what our plaintiffs pleaded. Those claims cannot confer original federal
   jurisdiction.
           Mitchell v. Advanced HCS, L.L.C., 28 F.4th 580 (5th Cir. 2022), pre-
   sented nearly identical facts. After a nursing-home resident died from


           1
               § 247d-6d(e)(3), (4).
           2
            § 247d-6d(c)(3) (“[T]he plaintiff shall have the burden of proving by clear and
   convincing evidence willful misconduct by each covered person sued and that such willful
   misconduct caused death or serious physical injury.”).
           3
               E.g., § 247d-6d(e)(7), (8).
           4
               § 247d-6d(e)(10).




                                                  7
Case: 21-30718      Document: 00516384925           Page: 8    Date Filed: 07/07/2022




                                     No. 21-30718


   COVID-19, her son sued the home in state court, alleging negligence and
   gross negligence. Id. at 584. The home removed to federal court, theorizing
   that the PREP Act completely preempted the son’s claims.
          The court rejected that contention. We first noted that the PREP Act
   does not create a cause of action for negligence—only for willful misconduct,
   a “more stringent” standard for liability. Id. at 586 (citation omitted). The
   home thus had not identified a “cause of action that both replaces and pro-
   tects” the state law of negligence. Id. at 585 (citation omitted). Though the
   son conceivably could have resorted to the PREP Act’s compensation fund,
   that fund, we observed, “is not a cause of action.” Id. at 587 (quoting Magli-
   oli, 16 F.4th at 411). Even if it were, Congress has denied us power to review
   how the Secretary administers the fund. Id. (citing 42 U.S.C. § 247d-
   6e(b)(5)). And complete preemption can’t exist unless the federal courts
   have been granted jurisdiction over the purportedly preempted claims. See
   id. at 585.
          “[T]he PREP Act,” we concluded, “does not create a general cause of
   action that would preempt state-law negligence claims. Nor does it contain
   ʻa specific jurisdictional grant to the federal courts’ to adjudicate any such
   cause of action.” Id. at 587 (quoting Gutierrez v. Flores, 543 F.3d 248, 252 (5th
   Cir. 2008)). Absent those features, the Act could not preempt the Mitchell
   plaintiff’s claims.
          The same holds here. The Manyweathers asserted state-law claims
   for negligence. Under Mitchell, the PREP Act does not preempt those claims,
   so they cannot support original federal jurisdiction.

                                          b.
          Though acknowledging that Mitchell governs the negligence claims,
   Woodlawn asserts that the plaintiffs also pleaded a willful-misconduct claim.
   The Act preempts that claim, Woodlawn says, so the district court had orig-




                                          8
Case: 21-30718      Document: 00516384925           Page: 9    Date Filed: 07/07/2022




                                     No. 21-30718


   inal jurisdiction to dismiss the action or to transfer it to the federal district
   court for the District of Columbia, where willful-misconduct actions belong.
   We disagree.
          Recall that the PREP Act strictly defines willful misconduct, which
   consists, under the Act, of “act[s] or omission[s] that [are] taken (i) inten-
   tionally to achieve a wrongful purpose; (ii) knowingly without legal or factual
   justification; and (iii) in disregard of a known or obvious risk that is so great
   as to make it highly probable that the harm will outweigh the benefit.”
   42 U.S.C. § 247d-6d(c)(1)(A) (emphasis added). The state-court petition
   does not suggest that the Manyweathers “could have brought” or meant to
   bring a willful-misconduct claim. See Mitchell, 28 F.4th at 586. The petition
   expressly asserts negligence causes of action and pleads violations of the ADA
   and federal Medicare and Medicaid rules.
          Woodlawn tries to wring a willful-misconduct claim from one sentence
   of the petition, which states that the plaintiffs’ “mother . . . was knowingly
   exposed to coronavirus” at Woodlawn Manor. But a defendant’s knowledge
   is only part of proving willful misconduct under the Act. And “nowhere” in
   their petition “do the [plaintiffs] allege or imply that [Woodlawn] acted
   ʻintentionally to achieve a wrongful purpose.’” Maglioli, 16 F.4th at 411 (cita-
   tion omitted). Instead, the plaintiffs allege that Woodlawn’s “gross negli-
   gence and failure to provide the most basic level of care to safeguard its resi-
   dents’ health . . . ultimately resulted in [their] mother’s death.” That asser-
   tion, repeated throughout the petition, sounds in negligence, not willful
   misconduct.
          Finding little support in the state-court petition, Woodlawn also
   invokes the plaintiffs’ reply to its motion to dismiss. There, the plaintiffs did
   maintain that their petition should survive dismissal because it asserted
   willful-misconduct claims under the Act. But that reply is irrelevant. What




                                          9
Case: 21-30718          Document: 00516384925               Page: 10       Date Filed: 07/07/2022




                                            No. 21-30718


   matters is what the petition said, and the petition did not advance that theory.
   Just as a plaintiff cannot defeat a motion to dismiss by advancing unpleaded
   facts or theories, see Ibe v. Jones, 836 F.3d 516, 524 n.6 (5th Cir. 2016), a
   defendant cannot invoke unpleaded matters to establish federal-question
   jurisdiction. 5
           But let’s suppose that Woodlawn is right: The plaintiffs did mean to
   plead a willful-misconduct claim, and the Act’s cause of action for willful mis-
   conduct does satisfy the requisites of complete preemption. 6 In that event,
   Woodlawn still would need to show that the plaintiffs “could have brought”
   their willful-misconduct claim under the PREP Act. Mitchell, 28 F.4th at 585
   (citation omitted). And Woodlawn has not shown that.
           The PREP Act shields covered persons “from suit or liability . . . with
   respect to all claims for loss caused by, arising out of, relating to, or resulting
   from the administration to or the use by an individual of a covered counter-
   measure.” 42 U.S.C. § 247d-6d(a)(1). Lest that provision be read too
   broadly—the curbstone philosopher’s theory of relation comes to mind 7—
   the Act clarifies that it covers “any claim for loss that has a causal relationship
   with the administration . . . or use” of a covered countermeasure. § 247d-
   6d(a)(2)(B). But the Manyweathers do not allege loss caused by the “admin-
   istration” or “use” of COVID-19 countermeasures. They instead assert that
   Woodlawn’s failure to administer or use those countermeasures caused their


           5
             Cf. Willy v. Coastal Corp., 855 F.2d 1160, 1165 (5th Cir. 1988) (“In cases removed
   to federal court, the plaintiff’s well-pleaded complaint, not the [defendant’s] removal peti-
   tion, must establish that the case arises under federal law.”).
           6
               We reserved that question in Mitchell, 28 F.4th at 587, and again reserve it here.
           7
              Cal. Div. of Lab. Standards Enf’t v. Dillingham Constr., N.A., 519 U.S. 316, 335
   (1997) (Scalia, J., concurring) (“[A]pplying the ʻrelate to’ provision [of ERISA] according
   to its terms was a project doomed to failure, since, as many a curbstone philosopher has
   observed, everything is related to everything else.”).




                                                  10
Case: 21-30718         Document: 00516384925            Page: 11   Date Filed: 07/07/2022




                                         No. 21-30718


   mother’s death.
             We don’t rule out that a failure to use a covered countermeasure could
   relate to its use or administration. For example, a lifesaving drug could be in
   limited supply, forcing a covered healthcare provider to choose who may live
   or die.       But our plaintiffs do not protest the “[p]rioritization or purposeful
   allocation of a Covered Countermeasure.” 8 Instead, they complain that
   Woodlawn did not deploy those measures at all. Taking as true what the
   plaintiffs allege, we cannot say that they assert willful misconduct under the
   Act, even if they do assert willful misconduct of some kind. Cf. Aetna Health
   Inc. v. Davila, 542 U.S. 200, 211–14 (2004).
             None of that means that Woodlawn is not entitled to immunity under
   the PREP Act. It may be; the state court will have the option to decide that
   question on remand. Likewise, we do not opine on the merits of the plaintiffs’
   claims or the truth of their allegations. All we decide is whether the state-law
   claims pose federal questions. And because the plaintiffs’ factual allegations,
   taken as true, do not state and could not support a willful-misconduct claim
   under the Act, there is no federal question here.

                                             B.
             No federal question remains in this case. So Woodlawn’s only hope to
   stay in federal court is supplemental jurisdiction. That hope is slim. A dis-
   trict court “may decline to exercise supplemental jurisdiction over a claim . . .
   if . . . the district court has dismissed all claims over which it has original ju-
   risdiction.” 28 U.S.C. § 1367(c)(3). That describes this case, but Woodlawn
   says that the district court abused its discretion.



             8
           Fourth Amendment to the Declaration Under the PREP Act for Medical Coun-
   termeasures Against COVID-19, 85 Fed. Reg. 79190, 79197 (Dec. 9, 2020).




                                              11
Case: 21-30718     Document: 00516384925           Page: 12    Date Filed: 07/07/2022




                                    No. 21-30718


          That contention lacks merit. We test a remand under subsection (c)(3)
   by assessing the common-law factors of “judicial economy, convenience, fair-
   ness, and comity.” Heggemeier, 826 F.3d at 872 (citation omitted). Applying
   those factors, we’ve held that a court generally “should decline to exercise
   jurisdiction over remaining state-law claims when all federal-law claims are
   eliminated before trial.” Ibid. (cleaned up). So here. The district court re-
   manded during the pleading stage. No discovery had taken place. Any trial
   was a distant possibility—months, if not years away—if it would happen at
   all. The court did not abuse its discretion by remanding.
          Woodlawn again urges that this case is different because the plaintiffs
   “invoke the type of intentional and willful conduct for which the PREP Act
   provides a federal cause of action.” On that ground, Woodlawn contends that
   this case implicates questions of federal policy, not of state law. But we al-
   ready have rejected that position. The state-court petition no longer states
   any federal claims, but only negligence claims under Louisiana law. Those
   claims belong in state court.
          The judgment of remand is AFFIRMED.




                                        12